         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

===============================
                                 :
AUCTUS FUND, LLC,                :
                                 :
           Plaintiff,            :
                                 :
           v.                    :                  Civil Action No. __________________
                                 :
VERUS INTERNATIONAL, INC.        :
f/k/a REALBIZ MEDIA GROUP, INC., :
                                 :
           Defendant.            :
                                 :
===============================

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. INTRODUCTION

       1.     The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, Verus International, Inc. f/k/a RealBiz Media Group, Inc. (hereinafter the “Company”

or “VRUS”), in the above-captioned action. The Plaintiff’s allegations, as set out herein, are

asserted for injunctive and equitable relief, and for its general, compensatory and consequential

damages arising from, and resulting from, the Defendant’s violations of the following:

              a)      Section 10(b) of the Securities Exchange Act of 1934, as amended

                      (hereinafter the "Exchange Act"), 15 U.S.C. §78j(b), and Rule 10b-5

                      promulgated thereunder, 17 C.F.R. §240.10b-5;

              b)      Massachusetts Uniform Securities Act, M.G.L. c.110A, §§ 101, et seq., as

                      amended (hereinafter the “Uniform Securities Act”);

              c)      breaches of contracts;



                                                1
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 2 of 22



               d)      breaches of implied covenant of good faith and fair dealing;

               e)      unjust enrichment;

               f)      breaches of fiduciary duty;

               g)      fraud and deceit;

               h)      negligent misrepresentation; and/or

               i)      the Massachusetts Consumer Protection Act, as amended, M.G.L. c. 93A,

                       §§ 2 and 11.

       2.      The Plaintiff further alleges that, as a result and as caused by the Defendant’s

breaches, actions, omissions, policies, practices, and/or courses of conduct, Auctus has suffered

irreparable harm, requiring injunctive relief and specific performance, harm to its business and

reputation in the investment industry, damages from the Defendant’s coercion, duress, and unfair

and deceptive anti-competitive acts, causing lost revenue, lost profits and prospective business,

together with its injuries and damages.

       3.      The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that a judgment be entered on all Counts against the Defendant and that

Auctus be awarded its general, compensatory and consequential damages and losses, costs,

interest, plus multiple and/or punitive damages, attorneys’ fees, and grant, order and enter

temporary, preliminary and permanent injunctive and equitable relief, and grant, order and enter

declaratory relief, and any such other relief as this Honorable Court deems just and appropriate.

                                            II. PARTIES

       4.      The Plaintiff, Auctus Fund, LLC is a limited liability company, duly organized in

the State of Delaware, with its principal place of business located at 545 Boylston Street, 2nd Floor,

Boston, Massachusetts 02116.



                                                  2
          Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 3 of 22



         5.    Upon information and belief, the Defendant, Verus International, Inc., f/k/a

RealBiz Media Group, Inc., is a corporation, duly organized in the State of Delaware, with a

principal place of business located at 9841 Washingtonian Boulevard, #390, Gaithersburg, MD

20878.

                                   III. JURISDICTION AND VENUE

         6.    The Plaintiff asserts that this Honorable Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331, and under the Securities Act of 1933, as amended, 15 U.S.C. §§

77a, et seq. (hereinafter the “Securities Act”), and under the Exchange Act, 15 U.S.C. §§ 78a, et

seq.

         7.    The Plaintiff contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper in the

District of Massachusetts in that, pursuant to the Transaction Documents and the Inducement

Transaction Documents (as each is defined below), the Plaintiff Auctus and Defendant VRUS

agreed that any and all disputes between and/or among them shall be brought, inter alia, in the

state or federal courts in the Commonwealth of Massachusetts. Additionally, this Court is in such

District where the Plaintiff Auctus is headquartered and has its principal place of business and is

where the violated conduct described herein is alleged to have occurred.

         8.    This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Transaction Documents and the Inducement Transaction Documents, and

as arising from its extensive business contacts, generally over time and specifically, in its business

dealings with Plaintiff Auctus within the Commonwealth of Massachusetts.




                                                  3
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 4 of 22



                               IV. FACTUAL BACKGROUND

       A.      The Auctus / VRUS Transaction Documents and Investment Contracts

       9.      On or about May 7, 2017, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “First Purchase Agreement”) and a certain Convertible

Promissory Note (hereinafter the “First Convertible Note” or the “2017 Convertible Note,” and,

with the First Purchase Agreement and other documents, collectively hereinafter the “First

Transaction Documents”), thereby entering into a contract with Plaintiff Auctus for its investment

in VRUS. See First Convertible Note, attached, restated and incorporated by reference herein as

Exhibit A.

       10.     On or about July 26, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “Second Purchase Agreement,” and, with the First Purchase

Agreement, collectively hereinafter as the “Purchase Agreements”) and a certain Convertible

Promissory Note (hereinafter the “Second Convertible Note” or the “2018 Convertible Note,” and,

with the 2017 Convertible Note, collectively hereinafter as the “Convertible Notes” or the “Notes”;

and, with the Second Purchase Agreement and other documents, collectively hereinafter the

“Second Transaction Documents”; and, with the First Transaction Documents, collectively

hereinafter as the “Transaction Documents”), thereby entering into further contracts with Plaintiff

Auctus for its additional investment in VRUS. See Second Convertible Note, attached, restated

and incorporated by reference herein as Exhibit B.

       11.     A review of the Plaintiff’s Transaction Documents reveals that the Notes have a

conversion feature into which entitles the Plaintiff to convert, at amounts and upon timing that

Auctus deemed appropriate, into the Defendant’s obligations into freely traded shares of VRUS

common stock. Under the terms and conditions of the Transaction Documents, the Plaintiff had a



                                                4
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 5 of 22



contractual right to a conversion price of at a lower trading price of VRUS common stock arising

from previous trading days, including and preceding the Conversion Date.

       12.     By the Transaction Documents, the Defendant was also required to allocate and

reserve shares of its common stock for future conversions by the Plaintiff. The reservation of shares

was an independent obligation by the Defendant to the Plaintiff, and was a mechanism by which

to effectuate the share conversion as envisioned by the Notes.

       13.     In reliance upon the Transaction Documents, during the relevant time period, the

Plaintiff issued Notices of Conversions and converted portions of its investment in the Defendant

into shares of freely traded VRUS common stock in the over-the-counter (hereinafter “OTC”)

securities markets, and, as a VRUS shareholder and at various times, the Plaintiff has held certain

equity positions in VRUS shares in the Defendant Company.

       14.     In detrimental reliance upon the information, representations and statements from

the Defendant, the Plaintiff invested hundreds of thousands of dollars in the Company, which has,

and has had, a fiduciary duty and a duty of the utmost loyalty to the Plaintiff. Unfortunately, to its

detriment, the Plaintiff has learned that the Defendant had misrepresented and deceived the Fund

with respect to a corporate transaction involving the spin-off of a certain corporate division, and

perpetrated securities fraud in connection with the offer, purchase and sale of securities, in

violation of, inter alia, Section 10(b) of the Securities Exchange Act of 1934, as amended, and

Rule 10b-5, as promulgated thereunder, and under the Uniform Securities Act, M.G.L. c. 110A.

       B.      Defendant’s Misrepresentations and Omissions of Material Facts and
               Securities Fraud in Connection with Offer, Purchase and Sale of Securities

       15.     The Plaintiff asserts and alleges that the Defendant misrepresented, omitted and

failed to provide material facts to Auctus in connection with its investments and in the offer,




                                                  5
           Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 6 of 22



purchase and sale of securities, and especially with respect to the spin-off and related corporate

transactions of Defendant VRUS.

       16.      In or about the summer of 2018, the Defendant engaged in a transaction by which

the distribution of the Company’s real estate division was spun-off into a separate corporation,

Nestbuilder.com Corporation (hereinafter “Nestbuilder”). Nestbuilder.com Corp. is, and was, a

corporation, duly organized under the laws of the State of Nevada.

       17.      In a certain Form 10-Q, as filed with the U.S. Securities and Exchange Commission

(hereinafter the “SEC” or the “Commission”), the Defendant described the spin-off transaction as

follows:

                “We entered into a Contribution and Spin-off Agreement with NestBuilder.com
                Corp. (‘NestBuilder’) on October 27, 2017, as amended on January 28, 2018,
                whereby, effective as of August 1, 2018, we spun off our real estate division into
                NestBuilder. All of our stockholders as of July 2, 2018, the record date, which held
                their shares as of July 20, 2018, the ex-dividend date, received one share of
                NestBuilder common stock for each 900 shares of our Company owned. As a result
                of the spin-off of the real estate segment, all related assets and liabilities are
                disclosed net as current assets and current liabilities within the consolidated balance
                sheets, and all related income and expenses are disclosed net as income (loss) from
                discontinued operations within the consolidated statements of operations and
                comprehensive income (loss).

See Verus International, Inc. Form 10-Q for the quarter ending January 31, 2019, and as Filed

March 25, 2019 , at p. 10 (emphasis added), attached, restated and incorporated by reference herein

as Exhibit C.

       18.      In its press release, entitled “RealBiz Media Group Corporate Update: Announces

Completion of Spin-Off and New Contract Covering Multiple Products,” dated August 16, 2018,

the Company stated, in pertinent part, as follows:

                “Gaithersburg, MD, Aug. 16, 2018 (GLOBE NEWSWIRE) -- RealBiz Media
                Group, Inc. (OTCPink: RBIZ) (the ‘Company’) is pleased to announce that as of
                August 10, 2018, the distribution of the NestBuilder real estate division was
                successfully completed. This marks the starting point for Verus Foods as an


                                                   6
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 7 of 22



              independent company with a singular focus on the food industry. Most
              importantly, the Company will now be able to pursue a variety of business
              opportunities that had been placed on hold under the prior structure.

                                                      ****

               ‘Now that we are fully independent, we finally have the freedom to create our own
              identity and become more active in pursuing growth opportunities,’ explained
              Verus CEO Anshu Bhatnagar. ‘This contract represents new business (not in our
              current backlog) and is just the start of the kind of recurring orders that are available
              to us with the right financing. In this case, we can rely on the LC to minimize our
              need for funds, while still generating significant revenue.’

                                                      ****

              In terms of corporate matters, the completion of the NestBuilder distribution will
              now enable Verus to file for a name and symbol change, which is expected as early
              as next week. Due to the significant number of strategic initiatives in various stages
              of development, the Company has also elected to discuss topics such as capital
              structure, additional financing, and potential new business lines in follow-on
              updates.

              ‘I just completed a very productive international business trip where I met with
              suppliers, customers and potential partners,’ said CEO Bhatnagar. ‘Due to the
              significant number of strategic initiatives currently in process, we have decided to
              schedule a more detailed update after the outcomes of these discussions have been
              determined. We are currently in near-term negotiations involving new contracts,
              sources of financing and, for the first time, merger and acquisition opportunities –
              each of which could have a material effect on our capital structure and the strategic
              direction of our business. We expect to have clarity on some of these initiatives in
              the next several weeks.’


See Certain Pages of OTCMarkets.com, dated April 4, 2019, and referencing the Company’s Press

Release, “RealBiz Media Group Corporate Update: Announces Completion of Spin-Off and New

Contract Covering Multiple Products,” dated August 16, 2018, attached, restated and incorporated

by reference herein as Exhibit D.

       19.    The spin-off transaction of Nestbuilder by the Defendant was a material event

which materially impacted the finances, operations and prospects of the Defendant, and materially

affected the terms and conditions of the Transaction Documents between the Parties.


                                                 7
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 8 of 22



       20.     Between in or about the summer of 2018 and in or about February 2019, the

Plaintiff and the Defendant negotiated as to the dispute, which had arisen between them relating

to the Auctus investment in the Company.

       21.     On or about February 8, 2019, the Company fraudulently induced the Plaintiff to

execute a series of contracts in order to resolve their dispute, including but not limited to an

Inducement Agreement, a Release, and a Payoff Agreement. See Inducement Agreement between

Auctus Fund, LLC and Verus International, Inc., dated February 8, 2019, attached, restated and

incorporated by reference herein as Exhibit E; Release between Auctus Fund, LLC and Verus

International, Inc., dated February 8, 2019, attached, restated and incorporated by reference herein

as Exhibit F; Payoff Agreement, between Auctus Fund, LLC and Verus International, Inc., dated

February 8, 2019, attached, restated and incorporated by reference herein as Exhibit G, and, with

the Inducement Agreement and the Release, collectively hereinafter the “Inducement Transaction

Documents”).

       22.     Under the Inducement Agreement, the Defendant agreed to pay Auctus

$200,000.00 in cash, and “facilitate the delivery of a minimum of 90,000 free trading shares of the

common stock of Nestbuilder.com Corp., … on or before February 8, 2019,” and “facilitate the

delivery of such number of additional free trading shares of common stock of Nestbuilder such

that the Shares together with the additional shares shall equal, in the aggregate, 201,153 shares on

or a minimum of 90,000 free trading shares of the common stock of Nestbuilder.com Corp., …”

on or before March 8, 2019. Inducement Agreement (Exhibit E), ¶¶ 3 & 4 at p.1.

       23.     Moreover, the Inducement Agreement, in a provision entitled “Nestbuilder

Shares,” provided, in pertinent part, as follows:




                                                    8
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 9 of 22



               “Nestbuilder Shares. In order to induce the Lender to enter into the Release and
               this Agreement, the Company hereby agrees to facilitate the delivery of the
               Additional Shares on or prior to March 8, 2019 (the “Delivery Date”). The
               Delivery Date shall be extended to March 22, 2019 if the Company is unable to
               facilitate the delivery of the Additional Shares by March 8, 2019 solely as a result
               of a delay in processing of the transfer of the Additional Shares to the Lender by
               Nestbuilder’s transfer agent (so long as the Company has (i) provided all
               documentation required by Nestbuilder’s transfer agent, stock powers, and transfer
               instructions to Nestbuilder’s transfer agent by March 8, 2019 for the transfer of the
               Additional Shares, and (ii) paid any applicable purchase price to the transferor(s)
               of the Additional Shares by March 8, 2019)….”

Id. (Exhibit E), § 2, at p.1 (emphasis added).

       24.     Section 3 of the Inducement Agreement, in a provision entitled “Default,”

provided, in pertinent part, as follows:

               “Default. In the event that the Company is unable to facilitate the delivery of the
               Additional Shares by the Delivery Date (the “Default”), the Company shall pay the
               Lender $10,000 dollars on the first date of the Default and on each monthly
               anniversary of such Default if the Default shall not have been cured by such date
               (pro-rated for periods less than thirty (30) days) until the Default is cured. For the
               avoidance of doubt, any payments by the Company to the Lender pursuant to this
               Section 3 of this Agreement shall not in any way reduce or limit Auctus’ rights or
               claims against the Company with respect to the Preserved Claims (as defined in
               the Release).”

Id. (Exhibit E), § 3, at p.1 (emphasis added).

       25.     Section 4 of the Release, in a provision entitled “Preserved Claims,” provided, in

pertinent part, as follows:

               “Preserved Claims. For the avoidance of doubt, and notwithstanding anything to
               the contrary in this Release, the Releasor shall retain all of the Releasor’s rights
               with respect to all federal, state, local, foreign and any other jurisdiction’s statutory
               or common law claims (including claims for contribution and indemnification),
               causes of action, complaints, actions, suits, defenses, debts, sums of money,
               accounts, covenants, damages, orders, judgments and demands of any nature
               whatsoever, in law or equity, known or unknown, of any kind, including, but not
               limited to, claims or other legal forms of action, that the Releasor ever had, now
               has, may have, may claim to have, or may hereafter have or claim to have, against
               the Company and its affiliates, agents, employees, officers, directors, managers,
               shareholders, stockholders, stakeholders, owners, predecessors, successors,
               assigns, subrogees, insurers, trustees, trusts, administrators, fiduciaries and
               representatives, if any, but solely those arising from or related to the Releasor’s

                                                  9
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 10 of 22



               rights under Section 1.6 of the Notes with respect to shares of common stock of
               Nestbuilder.com Corp., a Nevada corporation (‘Nestbuilder’), in connection with
               the Company’s spin off of Nestbuilder (the ‘Preserved Claims’).”

Release (Exhibit F), § 4, at p.3.

       26.     In its press release, entitled “Verus International Announces $1.45 Million

Financing and Retirement of Notes,” dated February 12, 2019, the Company stated, in pertinent

part, as follows:

               “Gaithersburg, MD, Feb. 11, 2019 (GLOBE NEWSWIRE) -- via
               NEWMEDIAWIRE -- Verus International, Inc. (‘Verus’ or the ‘Company’) is
               pleased to announce that it has received $1.45 million in funding, as detailed in a
               Form 8-K filed today. The notes were placed with two separate institutional-quality
               shareholders; individuals who had already invested in Verus through prior
               purchases. Importantly, this funding places the stock in the hands of friendly equity-
               oriented investors who expressed a desire to increase their stake in the Company.

               Concurrent with this funding, Verus is pleased to announce that it has retired all of
               the variable rate convertible notes (“toxic notes”) held by four separate creditors.
               This action is particularly important because it will enable Verus to remove a
               sizeable reserve from its balance sheet and avoid paying millions of dollars in
               penalties and other charges. As part of this multi-party agreement, the Company’s
               other key note-holder, Donald Monaco, has agreed to extend his $530,000 note for
               an additional nine months, with no significant change in terms. These actions are
               now completed and signed off by all parties, giving the Company full releases from
               all prior note holder provisions.

               ‘This marks the culmination of nearly two years of effort to put behind the legacy
               of RBIZ-related issues. These negotiations were difficult and long, with as many as
               15 parties involved in the process. But the end result was well worth the effort,
               because we negotiated terms that avoided any default interest or fees, were at a
               substantial discount to the standard premium, and ended the threat of significant
               dilution from our existing note holders,’ explained Verus CEO Anshu Bhatnagar.
               ‘Our goal was to create a structure that minimized dilution, but left us with a good
               foundation to finally begin our growth stage. We know both investors well and they
               represent a new stage in our goal to move toward institutional-quality funding
               sources that carry better terms and involve long-term oriented partners.’

                                                      ****
               ‘The impact of this funding cannot be understated,’ said Bhatnagar. ‘We needed to
               clean up these existing notes before we could commence our other growth
               initiatives. With the delinquent debt now erased, we can finally move ahead with a
               master plan that has been waiting for a green light for many months. Our goal is to


                                                 10
           Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 11 of 22



               uplist to a major exchange in 2019 and to grow our business both organically and
               through mergers and acquisitions. This financing marks the initial step in that
               process.’

See Certain Pages of OTCMarkets.com, dated April 4, 2019, and referencing the Company’s Press

Release, “Verus International Announces $1.45 Million Financing and Retirement of Notes,” dated

February 12, 2019, attached, restated and incorporated by reference herein as Exhibit H.

        27.    On or about February 8, 2019, the Defendant fraudulently induced the Plaintiff to

execute the Inducement Agreement, the Release and the Payoff Agreement, while never intending

to honor or perform its obligations pursuant to the same.

        28.    On or about February 8, 2019, Defendant VRUS breached the Inducement

Agreement and has refused and has failed to cause the delivery of a minimum of 90,000 free

trading shares of the common stock of Nestbuilder.com Corp.

        29.    On or about March 8, 2019, the Defendant further breached the Inducement

Agreement and has refused and has failed to cause the delivery of the Additional Shares which

shall equal, in the aggregate, 201,153 free trading shares of the common stock of Nestbuilder.com

Corp.

        30.    As of March 8, 2019, the Defendant has caused an Event of Default and has

breached Section 3 of the Inducement Agreement, in that the Defendant has refused and has failed

to pay Auctus $10,000.00 on or before March 8, 2019, and is liable for an additional penalty of

$10,000.00 to the Plaintiff on each and every monthly anniversary thereafter as to such continuing

Default.

        31.    In detrimental reliance on the fraudulent conduct of VRUS and its obligations under

the Inducement Agreement and the delivery of Nestbuilder Shares, the Plaintiff caused a short

position to occur and, in the absence of the delivery of such Shares and Additional Shares, has



                                                11
        Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 12 of 22



significant financial risk and irreparable harm arising from a prospective price increase due to

obligation to cover such Shares and Additional Shares with its broker-dealer.

       32.     Defendant VRUS has committed fraud and has made material misrepresentations

and omitted material information while having a duty to disclose the same to the Plaintiff, prior to

and in connection with the offer, purchase and sale of securities with Auctus, and in connection

with the Inducement Transaction Documents and in connection with the Transaction Documents

by which the Plaintiff invested hundreds of thousands of dollars in the Company.

       33.     As a direct and proximate cause of the violations of the federal and state securities

laws of the Defendant, Plaintiff Auctus has suffered irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

                                   V. VIOLATIONS OF LAW

              COUNT I - VIOLATIONS OF FEDERAL SECURITIES LAWS

       34.     The Plaintiff reasserts Paragraphs 1 through 33 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       35.     The Defendant violated Section 12(2) of the Securities Act, 15 U.S.C §77l(2), in

addition to Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in connection with the purchase,

offer and sale of securities, they knowingly, recklessly and intentionally:

               a)      employed manipulative and deceptive devices and contrivances;

               b)      employed devices, schemes and artifices to defraud;




                                                 12
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 13 of 22



               c)      made untrue statements of material fact and omitted to state material facts

                       necessary in order to make statements made, in light of the circumstances

                       under which they were made, not misleading; and

               d)      engaged in acts, practices and a course of business which operated as a fraud

                       or deceit upon the Plaintiff.

       36.     As a direct and proximate cause of the violations of the federal securities laws by

the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment, and resulted in the unjust enrichment of the

Defendant.

    COUNT II - VIOLATIONS OF MASSACHUSETTS STATE SECURITIES LAWS

       37.     The Plaintiff reasserts Paragraphs 1 through 36 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       38.     The Defendant violated the Massachusetts Uniform Securities Act, Massachusetts

General Laws Chapter 110A, §§ 101, et seq., as amended, in that, as described herein, it offered

and sold securities by means of untrue statements of material fact.

       39.      The Defendant recklessly and intentionally misrepresented material information

and omitted disclosure of material information to the Plaintiff in connection with the offer,

purchase and sale of securities in the Commonwealth of Massachusetts.

       40.     As a direct and proximate cause of the violations of the Massachusetts state

securities laws by the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable

harm, and general, special, and consequential damages, including, but not limited to, loss of profits,




                                                  13
        Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 14 of 22



interest, and other damages, injuries, and losses, to its detriment, and resulted in the unjust

enrichment of the Defendant.

                         COUNT III – BREACHES OF CONTRACT

       41.     The Plaintiff reasserts Paragraphs 1 through 40 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       42.     Pursuant to the Security Purchase Agreements and the Convertible Notes, the Fund

invested in the Company and sought to become a shareholder, in good faith, to join the Company

in the accomplishment of its business goals and in accordance with the standards of the business

and the securities industry.

       43.     By its spin-off of Nestbuilder.com Corp., the Plaintiff contends that the Defendant

caused Events of Default and breached the contract with the Plaintiff under the Transaction

Documents, by its conduct and as described herein.

       44.     Pursuant to the Inducement Transaction Documents, the Plaintiff entered into a

contract with the Defendant to resolve the outstanding dispute arising from the Events of Default

arising from the spin-off of Nestbuilder.com Corp. by the Defendant, as described herein..

       45.     The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.

       46.     The Plaintiff performed its obligations under the Transaction Documents and under

the Inducement Transaction Documents, and in good faith.




                                                 14
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 15 of 22



        47.     The Defendant, by its conduct described herein, violated the Transaction

Documents and the Inducement Transaction Documents, breaching its contracts with the Plaintiff.

        48.     As a direct and proximate cause of the Defendant’s breaches of its contracts, the

Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                          COUNT IV – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        49.     The Plaintiff reasserts Paragraphs 1 through 48 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        50.     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        51.     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had binding contracts and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Transaction

Documents and under the Inducement Transaction Documents, including but not limited to

damages which arose, and which might arise, as a result from the breach of such Transaction

Documents and Inducement Transaction Documents.


                                                  15
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 16 of 22



        52.       The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contracts, and statements made to the Plaintiff to induce it

to enter into the contracts and provide assets to the Defendant in exchange for its promise to honor

its obligation under the same.

        53.       Under the covenant, the Defendant was obligated to a good faith performance of its

obligations under the Transaction Documents and the Inducement Transaction Documents with

Auctus, and to be faithful and consistent to the justified expectations of the Plaintiff.

        54.       As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.

        55.       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered, and continues to suffer,

irreparable harm, and general, special, and consequential damages, including, but not limited to,

loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                              COUNT V – UNJUST ENRICHMENT

        56.       The Plaintiff reasserts Paragraphs 1 through 55 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        57.       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        58.       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        59.       The Defendant has been unjustly enriched by its actions, as described herein.




                                                  16
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 17 of 22



        60.     As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.

                           COUNT VI – BREACH OF FIDUCIARY DUTY

        61.     The Plaintiff reasserts Paragraphs 1 through 60 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        62.     A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.

        63.     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        64.     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                                COUNT VII – FRAUD AND DECEIT

        65.     The Plaintiff reasserts Paragraphs 1 through 64 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        66.     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)         the Defendant made false representations of material facts, and/or omitted

                           material facts with a duty of disclosure, knowing or having reason to know



                                                   17
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 18 of 22



                        of their falsity;

                b)      the Defendant made said misrepresentations and omissions for the purpose

                        of inducing reliance from the Plaintiff; and

                c)      the Plaintiff did rely upon said misrepresentations and omissions, to its

                        detriment.

        67.     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.

                     COUNT VIII - NEGLIGENT MISREPRESENTATION

        68.     The Plaintiff reasserts Paragraphs 1 through 67 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        69.     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        70.     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                   COUNT IX - VIOLATIONS OF MASSACHUSETTS
                CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        71.     The Plaintiff reasserts Paragraphs 1 through 70 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.


                                                 18
        Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 19 of 22



       72.     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.

       73.     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, and unfair competition, under Sections 2 and 11 of the Consumer Protection Act,

including but not limited to claims that the Defendant:

               a)     executed the Transaction Documents and the Inducement Transaction

                      Documents with full knowledge and understanding of the Defendant’s

                      obligations to the Plaintiff;

               b)     fraudulently induced the Plaintiff to invest in the Company and thereby

                      breached its promises to the Plaintiff;

               c)     fraudulently concealed from the Plaintiff the full and complete financial and

                      operational details and prospects of the Company in inducing the Plaintiff

                      to make its investment in the Company;

               d)     fraudulently induced the Plaintiff to enter into the Inducement Transaction

                      Documents, while never intending to honor the same;

               e)     has fraudulently exposed the Plaintiff to virtually unlimited financial risk as

                      may arise from a prospective transaction to cover the Nestbuilder Shares

                      and Additional Shares, and from a potential appreciation in the price of

                      shares of Nestbuilder upon the declaration of the registration of Nestbuilder

                      as being Effective by SEC, thereby causing the Shares and Additional

                      Shares of Nestbuilder to be freely tradeable in the public OTC markets;




                                                 19
         Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 20 of 22



                  f)     knowingly and intentionally concealed these activities from the Plaintiff, to

                         its detriment; and/or

                  g)     violated the requirements, terms and conditions of existing statutes, rules

                         and regulations meant for the protection of the public's health, safety or

                         welfare.

        74.       As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered, and

continues to suffer, irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                                    VI. REQUESTS FOR RELIEF

        WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully request that this Honorable

Court grant it the following relief:

        A)        Order, grant and enter temporary, preliminary and permanent injunctive and

        equitable relief, and specific performance, and finding that the Plaintiff has suffered

        irreparable harm, has a likelihood of success on the merits, that the balance of hardships

        favors the Plaintiff and that it is in the public interest to grant such temporary, preliminary

        and permanent injunctive and equitable relief, and specific performance for the benefit of

        the Plaintiff, as set forth herein;

        B)        Determine that the Defendant is liable for all damages, losses, and costs, as alleged

        herein;

        C)        Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

        by it as a result of the violations of law by the Defendant, as set forth herein;




                                                   20
 Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 21 of 22



D)      Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

all Counts of the Complaint, and issue findings of fact and rulings of law, as necessary and

appropriate, that the Defendant is liable, in all respects;

E)      Order, decide, adjudge, and determine that the liability of the Defendant, is for all

losses, injuries, and damages, special, consequential, general, punitive, and/or otherwise,

and for all interest and costs, as alleged herein;

F)      Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

fees, costs, expenses and interest, for being required to prosecute this action;

G)      Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

to prosecute this action;

H)      Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

damages in an amount to be determined;

I)      Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint;

J)      Order declaratory relief, as appropriate and as this Honorable Court deems

necessary; and/or




                                          21
 Case 1:19-cv-10641-WGY Document 1 Filed 04/04/19 Page 22 of 22



K)     Any additional relief, which this Honorable Court deems just and proper.




             THE PLAINTIFF, AUCTUS FUND, LLC,
     DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE



                                    Respectfully Submitted,
                                    PLAINTIFF, Auctus Fund LLC,

                                    By its Attorneys,



                                       /s/ Philip M. Giordano
                                    Philip M. Giordano, Esq. (BBO No. 193530)
                                    Giordano & Company, P.C.
                                    REED & GIORDANO, P.A.
                                    47 Winter Street, Suite 800
                                    Boston, Massachusetts 02108-4774
                                    Telephone: (617) 723-7755
                                    Facsimile: (617) 723-7756
                                    Email: pgiordano@reedgiordano.com
Dated: April 4, 2019




                                       22
